Statement of Additional Information Supplement August 2, 2017 Putnam Growth Opportunities Fund Statement of Additional Information dated November 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section are supplemented to reflect that the fund’s portfolio managers are now Robert Brookby and Richard Bodzy. These sub-sections are also supplemented with regards solely to Mr. Bodzy as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of June 30, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Richard Bodzy 2 $30,100,000 0 0 1 $100,000 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of June 30, 2017, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Richard Bodzy $0 8/17
